Title: To George Washington from Thomas Jefferson, 24 January 1792
From: Jefferson, Thomas
To: Washington, George

 

[Philadelphia, 24 Jan. 1792]

Estimate of the demands on the Foreign Fund from July 1, 1790, to March, 4, 1793

          
            
            1790-1.
            1791.-2.
            1792-38 months
          
          
            France Salary
            4500 
            6000.
            6000. 
          
          
            Secretary of Chargé des Affaires, during his absence in Holland.
            
            
            
          
          
            Suppose 4 months
            abt 243. 
            1350.
            900. 
          
          
            his expences on that journey
            abt 675. 
            
            
          
          
            Gazettes postage, and other
            
            
            
          
          
            Extras
            abt 350. 
            350.
            240. 
          
          
            Outfit to Minister plenipo.
            
            9000.
            
          
          
            England. Official Agent, viz.
            
            
            
          
          
            Mr. Gouverneur Morris, from 1790. March. 24. to Sept: 24
            2000 
            
            
          
          
            Minister plenipot. his outfit
            
            9000.
            
          
          
            his Salary, Suppose from March. 4. 1792.
            
            3000.
            6000. 
          
          
            Extras
            
            30.
            240. 
          
          
            his Secretary. Suppose from March 1. 1792.
            
            450.
            900. 
          
          
            Spain. Chargé des Affaires.
            
            
            
          
          
            his salary
            4500. 
            4500.
            3000. 
          
          
            Extras
            350. 
            350.
            240. 
          
          
            Additional Commissioner, his travelling and tavern expences, conjecture
            
            1500.
            
          
          
            Portugal. Minister resident.
            
            
            
          
          
            his Outfit
            4500. 
            
            
          
          
            Salary from February 21. to July. 1
            1625 
            4500.
            3000. 
          
          
            Extras
            126. 
            350.
            240. 
          
          
            Hague. Agent. his Salary
            1300. 
            1300.
            866. 
          
          
            Extras
            100. 
            100.
            66. 
          
          
            Minister resident. his outfit
            
            4500.
            
          
          
            Salary. Suppose from March 4: 1792
            
            1500
            3000. 
          
          
            Extras
            
            80.
            240. 
          
          
            Colo. Humphrey’s Agency, from August, 11. 1790. to Feby 21: 1791. a. 2250 dollars ⅌ Ann.
            1187.5
            
            
          
          
            Extras
            185. 
            
            
          
          
          
            Foreign Ministers taking leave.
            
            
            
          
          
            Medals.
            
            
            
          
          
            
              
                
                  Luzerne, about
                  1062.5
                
                
                  Van Berkel
                  697. 
                
                
                  Du Moutier
                  555.5.
                
              
            
            
            
            
          
          
            
            
            
          
          
            2315. 
            
            
          
          
            
            23,956.5
            47,910.
            24,932. 
          
          
            
            
            
            Total  96,798.5
          
        

          
            The foreign fund @ 40,000 dolls: ⅌ Ann.
            
          
          
            from July, 1. 1790. to March, 4: 1793
            106,666⅔
          
          
             Balance will remain to guard against Contingencies
            9.868.1.
          
        
